Order, Supreme Court, New York County (Daniel E FitzGerald, J), entered on or about March 16, 2006, which denied defendant’s motion to be resentenced pursuant to the 2004 Drug Law Reform Act (DLRA), unanimously affirmed.
Defendant’s argument that the provision of the DLRA which permits a court to deny a resentencing application if substantial justice so dictates violates Apprendi v New Jersey (530 US 466 [2000]) is unavailing (People v Alea, 46 AD3d 398 [2007]).
The court providently exercised its discretion in denying resentencing (see id.), in view of the seriousness of defendant’s *330drug crime, as well as his violent criminal history. We note that in addition to his life sentence for the underlying first-degree drug sale, defendant is serving a concurrent life sentence for murder. Concur—Lippman, P.J., Tom, Nardelli, Catterson and Moskowitz, JJ.